Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT #: 10,795,438 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1 and 3-20 are allowed 
4.	Independent claims 1, 11 and 16 claim a system may include one or more finger-mounted devices such as finger devices with U-shaped housings configured to be mounted on a user's fingers while gathering sensor input and supplying haptic output. The finger devices may have power receiving circuitry configured to receive power from a power source. The power source may be incorporated into an electronic device such as a battery case, a head-mounted display, or a wireless charging mat or stand. The power source may supply power through terminals that form ohmic contacts with mating terminals in the finger device or may transmit power wirelessly using capacitive coupling or inductive charging arrangements. A finger device may have hinge structures that allow portions of the device to rotate relative to each other, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Shai US Patent Application Publication (20110210931), hereinafter “Shai” and Huang US Patent Application Publication (20170364151), hereinafter “Huang”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 11 and 16: “1. An electronic device configured to charge a finger device, wherein the finger device comprises a finger device housing and a battery within the finger device housing, the electronic device comprising: an electronic device housing having a recess configured to receive the finger device housing; a power source configured to supply power to the battery; and a magnet configured to align the finger device housing within the recess of the electronic device housing”.

In regards to claims 1, 11 and 16 the representative prior art is Shai and Huang. Shai discloses finger-worn devices in various embodiments, and related systems, interfaces and methods of use. In some embodiments, a finger-worn device may be connected and disconnected from other devices. In some embodiments, a finger-worn device may relay tactile information to a finger wearing said finger-worn device, and/or to a finger operating said finger-worn device. In some embodiments, a finger-worn device may be operated to generate sound, whereas in some embodiments, a finger-worn device may be operated to generate visual output. In some embodiments, interfaces are intended to react, or be controlled or influenced by a finger-worn device or plurality thereof. In some methods, a finger-worn device may be operated for registering input in systems which can sense and process sounds, whereas in other methods a finger-worn device may be operated for registering input in systems which can sense and process light.
Huang discloses a finger mounted computer input device is provided. The device includes a housing adapted to be worn on a finger, a pressure response unit configured to convert pressure into movement, and a movement sensing unit comprising a motion sensor capable of measuring the movement of the pressure response unit in response to the pressure. The device allows a user to control a cursor on a computer screen and input command without the restrictive requirement of a rigid flat space, and is particularly suited the anatomy of fingers, thus ergonomic to a user's hand.

In regards to claims 1, 11 and 16 Shai and Huang, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “an electronic device housing having a recess configured to receive the finger device housing; a power source configured to supply power to the battery; and a magnet configured to align the finger device housing within the recess of the electronic device housing.” of the claimed invention.  Claims 3-10;12-15; and 17-20 depend from claim 1, 11 and 16 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694